Exhibit 10.1
 
ADMINISTRATION SERVICING AGREEMENT


THIS AGREEMENT is made and entered into as of this 10th day of November, 2015,
by and between BDCA VENTURE, INC., a Maryland corporation (the “Fund”), and U.S.
BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”).
 
WHEREAS, the Fund is a closed-end management investment company that has elected
to be regulated as a business development company under the Investment Company
Act of 1940 (the “1940 Act”);
 
WHEREAS, the Fund desires to retain USBFS to provide administrative services to
the Fund in the manner and on the terms hereinafter set forth; and
 
WHEREAS, the Fund has engaged 1100 Capital Consulting, LLC to provide
administrative consulting services to the Fund, to provide personnel to act as
certain executive officers of the Fund and to act as a liaison to, and deal
directly with, USBFS in its provision of administrative services to the Fund
under this Agreement; and
 
WHEREAS, USBFS is willing to provide administrative services to the Fund on the
terms and conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


1.             Engagement of USBFS as Administrator
 
The Fund hereby engages USBFS to act as administrator of the Fund on the terms
and conditions set forth in this Agreement, and USBFS hereby accepts such
engagement and agrees to perform the services and duties set forth in this
Agreement.


2.             Services and Duties of USBFS
 
USBFS shall provide the following fund administration services to the Fund:
 
A.        General Fund Management:
 
(1)      Act as liaison among all Fund service providers, including, but not
limited to, custodians, transfer agents and dividend reinvestment plan
administrators.
 
(2)      Coordinate the Fund’s Board of Directors’ (the “Board of Directors”
orthe “Directors”) communication:
                                   a.    Print reports for the Board of
Directors based on financial and administrative data provided by the Fund.
                                   b.    Prepare and distribute to appropriate
parties notices announcing declaration of dividends and other distributions to
shareholders.
 
 
1

--------------------------------------------------------------------------------

 
 
(3)    Audits:
                                 a.         Prepare appropriate schedules and
assist independent auditors.
                                 b.         Provide office facilities, if
necessary, in connection with such audits.
 
(4)    Pay Fund expenses upon written authorization from the Fund.
 
(5)    Monitor arrangements under shareholder services or similar plan.


(6)    Monitor and communicate activity under share repurchase or tender offer
plans.


B.        Compliance:
 
(1)   Regulatory and Internal Revenue Service (the “IRS”) Compliance:
a.         Monitor compliance with the 1940 Act requirements applicable to
business development companies and the Fund’s status as a regulated investment
company under Subchapter M, including:
(i)      Maintenance of books and records under Rule 31a-3 of the 1940 Act.
(ii)     IRC Section 851 - 90% Qualifying income
(iii)    IRC Section 851 – Annual Distribution Requirement
(iv)    IRC Section 851 - Fund Diversification
(v)     Section 12(d)(1)(A) of the 1940 Act - Diversification Requirement
(vi)    Section 55(a) of the 1940 Act - 70% Eligible Assets Requirment
(vii)   Section 18 of the 1940 Act, as modified by Section 61 of the 1940 Act –
200% Asset Coverage Requirement
                                    b.         Maintain awareness of applicable
regulatory and operational service issues.


(2)    SEC Reporting:
                 a.         Prepare financial statements for inclusion in Form
10-Q, Form 10-K and Form 8-K filings, as applicable.
                 b.         Prepare and file fidelity bond under Rule 17g-1 of
the 1940 Act.
                                     c.         Prepare and file reports and
other documents required by U.S. stock exchanges on which the Fund’s shares are
listed.
 
C.        SEC Inspections:
 
(1)    Assist in producing materials requested by the SEC.


(2)    Maintain records of all materials produced as requested by the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
 

  D. Financial Reporting:               (1) Provide financial data for inclusion
in the prospectus (the “Prospectus”) included in the Fund’s registration
statements filed under the Securities Act of 1933.               (2) Supervise
the maintenance of the Fund’s general ledger and the preparation of the Fund’s
financial statements, including oversight of expense payments, of the
determination of net asset value of the Fund’s shares, and of the declaration
and payment of dividends and other distributions to shareholders.              
(3) Compute the total return and expense ratio of the Fund and the Fund’s
portfolio turnover rate.               (4) Prepare quarterly and annual
financial statements, which include without limitation the following items:    
  a. Schedule of Investments.       b. Consolidated Balance Sheet.       c.
Statement of Operations.       d. Statement of Changes in Net Assets.       e.
Statement of Cash Flows.       f. Financial Highlights.       g. Notes to the
quarterly and annual financial statements.               (5) Coordinate
certification requirements pursuant to the Sarbanes-Oxley Act of 2002 (the “SOX
Act”).               (6) Compute Total return calculations for market and net
asset value.               (7) Assist the Fund’s Chief Executive Officer and
Chief Financial Officer in connection with establishing and maintaining internal
control over financial reporting (as defined in Rules 13a-15(f) and 15-d(f)
under the Securities Exchange Act of 1934 (the “1934 Act”)) for the Fund.      
      E. Tax Reporting:               (1) File Form 1099 Miscellaneous for
payments to Directors and other service providers.               (2) Prepare tax
schedules, which include without limitation the following items:       a. Fiscal
Distribution Schedule (including recorded ROSCOP journal entry to general
ledger).       b. Excise Distribution Schedule.

 
 
3

--------------------------------------------------------------------------------

 
 
3.        Compensation
 
USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time).  For purpsoes of clarity, the Annual Fund
Administration & Fund Accounting Fee Based Upon Average Net Assets Per Fund and
the Chief Compliance Officer Support Fee (Fund Complex) set forth on Exhibit A
are intended to compensate USBFS for its services under this Agreement as well
as the Fund Accounting Servicing Agreement between the Fund and USBFS.  The Fund
shall cause the Fund to pay all fees and reimbursable expenses within thirty
(30) calendar days following receipt of the billing notice, except for any fee
or expense subject to a good faith dispute.  The Fund shall notify USBFS in
writing within thirty (30) calendar days following receipt of each invoice if
the Fund is disputing any amounts in good faith.  The Fund shall settle such
disputed amounts within ten (10) calendar days of the day on which the parties
agree to the amount to be paid.


4.        Representations and Warranties
 
A.                
The Fund hereby represents and warrants to USBFS, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:



 
(1)
It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its respective obligations hereunder;



 
(2)
This Agreement has been duly authorized, executed and delivered by the Fund in
accordance with all requisite action and constitutes a valid and legally binding
obligation of the Fund, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and



 
(3)
It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.



B.                 
USBFS hereby represents and warrants to the Fund, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:

 
 
4

--------------------------------------------------------------------------------

 
 
 
(1)
It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;



 
(2)
This Agreement has been duly authorized, executed and delivered by USBFS in
accordance with all requisite action and constitutes a valid and legally binding
obligation of USBFS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and



 
(3)
It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.



5.        Standard of Care; Indemnification; Limitation of Liability



A.                
USBFS shall exercise reasonable care in the performance of its duties under this
Agreement.  USBFS shall not be liable for any error of judgment or mistake of
law or for any loss suffered by the Fund in connection with its duties under
this Agreement, including losses resulting from mechanical breakdowns or the
failure of communication or power supplies beyond USBFS’ control, except a loss
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, negligence, or willful misconduct in
the performance of its duties under this Agreement.  Notwithstanding any other
provision of this Agreement, if USBFS has exercised reasonable care in the
performance of its duties under this Agreement, the Fund shall indemnify and
hold harmless USBFS from and against any and all claims, demands, losses,
expenses, and liabilities of any and every nature (including reasonable
attorneys’ fees) that USBFS may sustain or incur or that may be asserted against
USBFS by any person arising out of any action taken or omitted to be taken by it
in performing the services hereunder (i) in accordance with the foregoing
standards, or (ii) in reliance upon any written or oral instruction provided to
USBFS by any duly authorized officer of the Fund, as approved by the Board of
Directors of the Fund, except for any and all claims, demands, losses, expenses,
and liabilities arising out of or relating to USBFS’ refusal or failure to
comply with the terms of this Agreement or from its bad faith, negligence or
willful misconduct in the performance of its duties under this Agreement.  This
indemnity shall be a continuing obligation of the Fund, its successors and
assigns, notwithstanding the termination of this Agreement.  As used in this
paragraph, the term “USBFS” shall include USBFS’ directors, officers and
employees.

 
 
5

--------------------------------------------------------------------------------

 
 
USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys’ fees) that the Fund may sustain or incur or
that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, negligence,
or willful misconduct in the performance of its duties under this
Agreement.  This indemnity shall be a continuing obligation of USBFS, its
successors and assigns, notwithstanding the termination of this Agreement.  As
used in this paragraph, the term the “Fund” shall include its directors,
officers, agents and employees.


 
Neither party to this Agreement shall be liable to the other party for
consequential, special or punitive damages under any provision of this
Agreement.



In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues.  USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of
USBFS.  USBFS agrees that it shall, at all times, have reasonable contingency
plans with appropriate parties, making reasonable provision for emergency use of
electrical data processing equipment to the extent appropriate equipment is
available.  Representatives of the Fund shall be entitled to inspect USBFS’
premises and operating capabilities at any time during regular business hours of
USBFS, upon reasonable notice to USBFS.  Moreover, USBFS shall obtain and
provide the Fund, at such times as they  may reasonably require, copies of
reports rendered by independent accountants on the internal controls and
procedures of USBFS relating to the services provided by USBFS under this
Agreement.


Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.


           B.
 
 
In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification. The indemnitor
shall have the option to defend the indemnitee against any claim that may be the
subject of this indemnification.  In the event that the indemnitor so elects, it
will so notify the indemnitee and thereupon the indemnitor shall take over
complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section.  The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.

 
 
6

--------------------------------------------------------------------------------

 
 
           C.
 
The indemnity and defense provisions set forth in this Section 5 shall
indefinitely survive the termination and/or assignment of this Agreement.



D.                 
If USBFS is acting in another capacity for the Fund pursuant to a separate
agreement, nothing herein shall be deemed to relieve USBFS of any of its
obligations in such other capacity.



6.        Proprietary and Confidential Information
 
USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders) including all
shareholder trading information, and not to use such records and information for
any purpose other than the performance of its responsibilities and duties
hereunder, except after prior notification to and approval in writing by the
Fund, which approval shall not be unreasonably withheld and may not be withheld
where USBFS may be exposed to civil or criminal contempt proceedings for failure
to comply, when requested to divulge such information by duly constituted
authorities, or when so requested by the Fund.  USBFS acknowledges that it may
come into possession of material nonpublic information with respect to the Fund
and confirms that it has in place effective procedures to prevent the use of
such information in violation of applicable insider trading laws.
 
Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time
(the “Act”).  Notwithstanding the foregoing, USBFS will not share any nonpublic
personal information concerning any of the Fund’s shareholders to any third
party unless specifically directed by the Fund or allowed under one of the
exceptions noted under the Act.


7.        Term of Agreement; Amendment
 
This Agreement shall become effective as of the date first written above and
will continue in effect for a period of two (2) years. However, this Agreement
may be terminated by either party at any time upon giving ninety (90) days prior
written notice to the other party or such shorter period as is mutually agreed
upon by the parties. Notwithstanding the foregoing, this Agreement may be
terminated by any party upon the breach of the other party of any material term
of this Agreement if such breach is not cured within fifteen (15) days of notice
of such breach to the breaching party.  This Agreement may not be amended or
modified in any manner except by written agreement executed by the paries.
 
 
7

--------------------------------------------------------------------------------

 
 
8.        Records
 
USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder.  USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be promptly surrendered to the Fund on and in accordance with its
request.  USBFS agrees to provide any records necessary to the Fund to comply
with the Fund’s disclosure controls and procedures and internal control over
financial reporting adopted in accordance with the SOX Act.  Without limiting
the generality of the foregoing, USBFS shall cooperate with the Fund and assist
the Fund, as necessary, by providing information to enable the appropriate
officers of the Fund to (i) execute any required certifications and (ii) provide
a report of management on the Fund’s internal control over financial reporing
(as defined in Sections 13a-15(f) or 15a-15(f) of the 1934 Act).


9.        Governing Law
 
This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflicts of law principles.  To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1940 Act or any rule or order of the SEC thereunder.


10.      Duties in the Event of Termination
 
In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and at the expense of the
Fund, transfer to such successor all relevant books, records, correspondence,
and other data established or maintained by USBFS under this Agreement in a form
reasonably acceptable to the Fund (if such form differs from the form in which
USBFS has maintained the same, the Fund shall pay any expenses associated with
transferring the data to such form), and will cooperate in the transfer of such
duties and responsibilities, including provision for assistance from USBFS’
personnel in the establishment of books, records, and other data by such
successor.  If no such successor is designated, then such books, records and
other data shall be returned to the Fund.


11.      No Agency Relationship
 
USBFS shall for all purposes herein be deemed to be an independent contractor
and shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Fund in any way or otherwise be deemed an
agent of the Fund, or conduct business in the name, or for the account, of the
Fund.
 
 
8

--------------------------------------------------------------------------------

 
 
12.      Data Necessary to Perform Services
 
The Fund or its agents shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon.  If USBFS is also acting in another capacity for the Fund, nothing herein
shall be deemed to relieve USBFS of any of its obligations in such capacity.


13.      Assignment
 
This Agreement may not be assigned by either party without the prior written
consent of the other party.


14.      Compliance with Laws
 
The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1940 Act,
the Internal Revenue Code of 1986, as amended, the SOX Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism of 2001 and the policies and limitations of the Fund related
to its portfolio investments as set forth in its Prospectus. USBFS’ services
hereunder shall not relieve the Fund of its responsibilities for assuring such
compliance or the Board of Directors’ oversight responsibility with respect
thereto.


15.      Legal-Related Services
 
Nothing in this Agreement shall be deemed to appoint USBFS and its officers,
directors and employees as the Fund’ attorneys, form attorney-client
relationships or require the provision of legal advice.  The Fund acknowledges
that in-house USBFS attorneys exclusively represent USBFS and rely on outside
counsel retained by the Fund to review all services provided by in-house USBFS
attorneys and to provide independent judgment on the Fund’s behalf.  Because no
attorney-client relationship exists between in-house USBFS attorneys and the
Fund, any information provided to USBFS attorneys may not be privileged and may
be subject to compulsory disclosure under certain circumstances.  USBFS
represents that it will maintain the confidentiality of information disclosed to
its in-house attorneys on a best efforts basis.
 
16.      Notices
 
Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, upon delivery after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:
 
 
9

--------------------------------------------------------------------------------

 
 
Notice to USBFS shall be sent to:
 
U.S. Bancorp Fund Services, LLC
777 East Wisconsin Avenue
MK-WI-J1S
Milwaukee, WI  53202
 
and notice to the Fund shall be sent to:
 
BDCA Venture, Inc.
c/o 1100 Capital Consulting, LLC
128 N. 13th Street, #1100
Lincoln, NE 68508

17.      Entire Agreement
 
This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
understandings, whether written or oral.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.
 

BDCA VENTURE, INC.       U.S. BANCORP FUND SERVICES, LLC               By:    
/s/ Frederic M. Schweiger   By:     /s/ Joseph Neuberger               Title:
    Chief Operating Officer   Title:     Executive Vice President  

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A
Fund Administration & Fund Accounting Services Fee Schedule
 
 
12